                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: ~ / S" ( / ~


 SHANELL PUGH-OUZA,

                             Plaintiff,                      No. 18-CV-1755 (RA)

                        V.                            ORDER ADOPTING REPORT AND
                                                          RECOMMENDATION
 SPRINGHILL SUITES, et al.,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

        Now before the Court is Magistrate Judge Freeman's July 9, 2019 Report and

Recommendation (the "Report"), see Dkt. 103, which recommends that the Court enter an order

dismissing Plaintiff's claims against Defendant Arberie Karacica ("Karacica"), without conditions

and without prejudice, pursuant to Federal Rule of Civil Procedure 41(a)(2). The parties have not

filed any objections to the Report.

        "When the parties make no objections to the Report, the Court may adopt the Report if

there is no clear error on the face of the record." Galeana v. Lemongrass on Broadway Corp., 120

F. Supp. 3d 306, 310 (S.D.N.Y. 2014) (internal quotation marks omitted). Having reviewed the

record for clear error, and found none, the Court adopts Judge Freeman's Report in its entirety.

Accordingly, it is hereby Ordered that: (1) Plaintiff's claims against Defendant Karacica are

dismissed without conditions and without prejudice pursuant to Federal Rule of Civil Procedure

41 (a)(2), and (2) Defendants' motion for involuntary dismissal of those claims pursuant to Rule

41 (b) is denied.

        The choice not to file written objections waives appellate review of this decision. See

United States v. James, 712 F.3d 79, 105 (2d Cir. 2013).
         The Clerk of Court is respectfully directed to terminate the motion pending at Dkt. 96.


SO ORDERED.

Dated:      August 5, 2019
            New York, New York
                                                        u
                                                   RoruieAbrams"----
                                                   United States District Judge




                                                  2
